The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s response (amendments and arguments) are acknowledged.  The present Office action is sent non-final to address the amendment to treating/reducing the risk of sepsis specifically, which applicant argues the cited primary reference of “Ellis-Behke does not mention sepsis, sepsis syndrome or septic shock . . . ” and to afford applicant sufficient time at this stage of prosecution to address the new prior art of record applied below.  The examiner is open to discuss and interview the below at any time to advance prosecution on the merits.  
The present application is a continuation of parent SN12049190, now US9415084.  A similar method and steps have been claimed here, but the scope of the product used therein and issued in ‘084 has been expanded.

Claim Rejections - 35 USC § 103 – Obviousness, New, 
Based on Amendment Specifically to Sepsis
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 48, 51-55, 59-60, 63, 65-67 and 70-71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis-Behnke et al. (U.S. Patent Publication No. 2008/0091233; Applicant’s earlier work; 4/25/06 priority date through provisional application 60/745,601 (confirmed to contain the relevant support) versus the present priority date of 3/14/07) in view of Donovan et al. (U.S. Patent No. 5,695,777).
Ellis-Behnke teach the administration of self-assembling peptides such as RADA16 (see e.g. Example 4) for stopping (e.g. creating a barrier to) the leakage of interstitial fluid (independent, separate and apart from bleeding) associated with any disorder, including e.g. burns (see e.g. abstract).  Ellis-Behnke does not expressly state that such is directed to stopping/creating a barrier to the leakage of interstitial fluid around “tight junctions”.  However, such must naturally occur, as e.g. the burns discussed in Ellis-Behnke (e.g. abstract) are known to include leakage of fluids such as interstitial fluids not only through but in-between cells (e.g. between the “tight junctions” between cells).  In other words, absent evidence to the contrary, when cells themselves are leaking interstitial fluid, the same is leaking between cells (between the “tight junctions”).
As recited in the instant specification, the instantly claimed “tight junctions” (or zonula occludens) are naturally occurring and art-recognized associations between cells that make up tissues within the body (see instant specification para 121) and are known to involve leakage in conditions such as sepsis (see instant specification para’s 122), which would equally be recognized in e.g. burns:
[0121] Tight junctions, or zonula occludens, are the closely associated areas of two cells whose membranes join together forming a virtually impermeable barrier to fluid. It is a type of junctional complex. They are formed by claudin and occludin proteins, joining the cytoskeletons of the adjacent cell. Tight junctions perform three vital functions: (1) holding cells together; (2) blocking the movement of integral membrane proteins between the apical and basolateral surfaces of the cell, allowing the specialized functions of each surface (for example receptor-mediated endocytosis at the apical surface and exocytosis at the basolateral surface) to be preserved, and thereby preserving transcellular transport; and (3) preventing the passage of molecules and ions through the space between cells, so materials must actually enter the cells (by diffusion or active transport) in order to pass through the tissue. This pathway provides control over what substances are allowed through. (e.g. Tight junctions play the control role in maintaining the blood-brain barrier.) 

[0122] Disorders associated with leakage of tight junctions, include sepsis and neurodegeneration. [ ]

Ellis-Behnke does not teach treating someone with sepsis, a disorder which creates a risk for sepsis, or a disorder resulting from sepsis.
Donovan is cited simply and only for providing the art recognition that wounds anywhere in the body can lead to sepsis.
Wound complications can occur that are not treated effectively with a simple occlusive dressing. For example, wound infection can be a serious complication of wound healing, sometimes leading to sepsis and death.

Therefore, Ellis-Behnke in view of Donovan would have led the skilled artisan to understand that administering such to those e.g. in need by treating a disorder at risk of causing sepsis (under broadest reasonable interpretation could be any disorder that may lead to sepsis).
Thus, the instantly claimed invention is deemed rendered obvious by Ellis-Behnke et al. who teach administration of self-assembling peptides such as RADA16 for stopping (e.g. creating a barrier to) the leakage of interstitial fluid (independent, separate and apart from bleeding) associated with any disorder, including e.g. burns and thus one of ordinary skill in the art at the time of the invention would have understood that such (the RADA16 barrier) would equally stop the leakage of interstitial fluid not only through cells but between cells (e.g. between “tight junctions”), and in view of Donovan based on the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654